Detailed Action
	The communications received 05/29/2020 have been filed and considered by the Examiner. Claims 1-19 are pending, claims 16-19 are withdrawn,

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a brim forming machine, classified in B29C 57/125.
II. Claims 16-19, drawn to a method of forming a rolled brim, classified in B29C 57/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, Invention II requires that the brim formers are fed an unrolled brim and do not require an alignment system nor that the former axis are spaced from each other. Invention I does not require operation on an unrolled brim (as it could operate on a partially formed brim), requires that the formers have axis spaced from each other, and an adjustment system. .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
During a telephone conversation with Brian Jarman on 03/03/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner’s Note
	The Examiner notes that the limitations pertaining to cold water and hot air fall under material worked upon by the apparatus and do not differentiate the claims from the prior art [see e.g. MPEP 2115]. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 3,676,543) hereinafter GER in view of Arends et al (US 4,391,768).

	As for claim 8, GER teaches a brim-forming machine [Abstract] comprising 
a plurality of brim formers [GER: Fig. 1-2 #52; col. 2 l. 13-59; col. 2 l. 73-78 – col. 2 l. 1-6] each configured to rotate about a former axis (as the roller rolls about its own axis) that is spaced apart from every other former axis [GER: Fig. 1-2 #52; col. 2 l. 43-58],
an alignment system coupled to the plurality of brim formers and configured to change radial and circumferential positioning of each brim former in the set of brim formers (the adjusting screw) [Fig. 1 #46; col. 2 l. 59-73].
Heat is used to mold the lip and in particular suggests that control of heat and its application are important to the production of the brim (as only select areas should be heated) [col. 1 l. 39-56; col. 2 l. 43-58; col. 4 l. 62-75 – col. 5 l. 1-17]. 
GER does not teach a hot-air nor a cooling water circuit. 
ARE teaches a brim forming machine (a system for curling turned-in lips) [Abstract] that also employs rollers (formers) to form the brims [Abstract]. ARE employs cooling fluid and heating fluid [Fig.1 #20 and 25; col. 3 l. 37-68 - col.4 l.1-11] and an insulation block located between the hot-screw section and the cold-screw section to block the hot air from flowing from the hot-screw section to the cold-screw section (a liquid tight thermal barrier) [ARE: Fig. 1 #14; col. 3 l. 1-24] and each brim former including a hot-screw section heated by hot air and a cold-screw section cooled by chilled water (as both tubes are capable of handling fluids) [ARE: 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the heating elements of GER with the heating and cooling elements of ARE to allow for short length rollers and compatibility with otherwise difficult to process thermoplastic materials. The Examiner notes that the material worked upon does not distinguish from the prior art (i.e. whether liquid or gas is utilized) [see e.g. MPEP 2115]. 

As for claim 9, GER/ARE teach claim 8 and ARE further teaches the hot-screw section within each of the formers includes an inner cylinder (tube) that defines a first hot air passageway [Fig. 1 #20] and an outer cylinder (stub shaft) [Fig. 1 #10b] spaced radially from the inner cylinder such that a second hot air passageway [Fig. 1 #23] is located between the inner cylinder and the outer cylinder [col. 3 l. 37-54]. 

As for claim 13, GER/ARE/TUCK teach claim 8 and GER further teaches the alignment system includes a linear slide (screw) [Fig. 1 #46] coupled to each brim former and an adjustment plate coupled () [Fig. 1 #38] to each of the linear slides [col. 2 l. 26-44].

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 3,676,543) hereinafter GER in view of Arends et al (US 4,391,768) hereinafter ARE and Rupkalvis et al (US 2018/0266608) hereinafter RUP.

As for claim 1, GER teaches a brim-forming machine [Abstract] comprising a set of four brim formers [Fig. 1-2 #52; col. 2 l. 13-59; col. 2 l. 73-78 – col. 3 l. 1-6] each configured to rotate about a former axis (as a roller it rolls about its own axis) that is spaced (by ninety degrees) from every other former axis [col. 2 l. 43-58],
and an alignment system coupled to the set of brim formers and configured to change radial and circumferential positioning of each brim former in the set of brim formers (the adjusting screw) [Fig. 1 #46; col. 2 l. 59-73].
Heat is used to mold the lip and in particular suggests that control of heat and its application are important to the production of the brim (as only select areas should be heated) [col. 1 l. 39-56; col. 2 l. 43-58; col. 4 l. 62-75 – col. 5 l. 1-17]. 
GER does not teach a hot-air manifold nor a cooling water circuit. 

ARE teaches a brim forming machine (a system for curling turned-in lips) [Abstract] that also employs rollers (formers) to form the brims [Abstract]. ARE employs cooling fluid and heating fluid [Fig.1 #20 and 25; col. 3 l. 37-68 - col.4 l.1-11]. The combination of heating and cooling as suggested by ARE allows for the use of relatively short length rollers and compatibility with otherwise difficult to process thermoplastic materials [col. 2 l. 12-20].

	GER/ARE does not teach a manifold. 
	RUP teaches a fluid manifold that has ease of use in which the fluid manifold has improved fluid flow, reduced fluid stagnation, low cost, and durability and can be used in manufacturing [0001; 0141].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fluid manifold of RUP to distribute the hot fluid of GER/ARE as RUP would improve the hot fluids flow, reduced its stagnation, at a low cost and with a device that includes high durability. 



Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 3,676,543) hereinafter GER in view of Arends et al (US 4,391,768) hereinafter ARE and Rupkalvis et al (US 2018/0266608) hereinafter RUP as applied to claim 1 and further in view of Gysi et al (US 2008/0022632) hereinafter GYS. 


GYS teaches a drive used in molding which is a servo drive [0004].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the drive motor of GER/ARE/RUP with the servo of GYS as this would have been a simple substitution of drives. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 3, GER/ARE/RUP/GYS teach claim 2 and ARE further teaches that the heating/cooling system includes two sections (heating and cooling chambers) [Fig. 1 #12 and 13] along with an insulation block which can impede flow of heat (a liquid tight thermal barrier) [Fig. 1 #14; col. 3 l. 1-24]. 

As for claim 4, GER/ARE/RUP/GYS teach claim 3 and ARE further teaches the hot-screw section includes an inner cylinder (tube) that defines a first hot air passageway [Fig. 1 #20] and an outer cylinder (stub shaft) [Fig. 1 #10b] spaced radially from the inner cylinder such that a second hot air passageway [Fig. 1 #23] is located between the inner cylinder and the outer cylinder [col. 3 l. 37-54].

. 


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 3,676,543) hereinafter GER in view of Arends et al (US 4,391,768) hereinafter ARE as applied to claim 9 and further in view of Tucker et al (US 2020/0108559) hereinafter TUCK. 
As for claim 10, GER/ARE teach claim 9 but do not teach the inner cylinder (which is substantially a nozzle) having a plurality of longitudinal slots. The Examiner notes that the inner cylinder of GER/ARE is substantially a nozzle. 
TUCK teaches the gas movement system (a gas inlet and outlet system) [Abstract] in which the gas nozzle has a plurality of longitudinal slots (rectangular channels) in order to adjust gas flow characteristics [Fig. 11 #1110; 0032]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the nozzle of TUCK as the inner cylinder of GER/ARE in order to control and adjust gas flow characteristics. 

As for claim 11, GER/ARE/TUCK teach claim 10, and ARE further teaches an inlet [Fig. 1 #20] at a first end of the hot-screw section and the second hot air passageway has an outlet 

As for claim 12, GER/ARE/TUCK teach claim 11 and ARE further teaches wherein the insulation block [Fig. 1 #14] is located at a second end of the hot-screw section opposite the first end of the hot- screw section.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 3,676,543) hereinafter GER, in view of Arends et al (US 4,391,768) hereinafter ARE, Rupkalvis et al (US 2018/0266608) hereinafter RUP, and Gysi et al (US 2008/0022632) hereinafter GYS as applied to claim 4 and further in view of Tucker et al (US 2020/0108559) hereinafter TUCK. 

As for claim 5, GER/ARE/RUP/GYS teach claim 4 but do not teach the inner cylinder (which is substantially a nozzle) having a plurality of longitudinal slots. The Examiner notes that the inner cylinder of GER/ARE/RUP/GYS is substantially a nozzle. 
TUCK teaches the gas movement system (a gas inlet and outlet system) [Abstract] in which the gas nozzle has a plurality of longitudinal slots (rectangular channels) in order to adjust gas flow characteristics [Fig. 11 #1110; 0032]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the nozzle of TUCK as the inner cylinder of GER/ARE/RUP/GYS in order to control and adjust gas flow characteristics. 


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 3,676,543) hereinafter GER in view of Arends et al (US 4,391,768) hereinafter ARE as applied to claim 8 and further in view of Phillips et al (US 2005/0013894) hereinafter PHIL. 

As for claim 13, it is the Examiner’s position that GER/ARE substantially teach the linear slide and adjustment plate. Should the Applicant disagree:
PHIL teaches a brim-forming machine (a lip rolling machine) [Abstract] which includes features to align the formers (curling screws) [Abstract; 0012-114]. In which an adjustment plate (a cammed plate) [Fig. 2 #33; 0037] is formed to include a plurality of slots (semi-circular openings) [Fig. 3 #45; 0037] arranged between an inner annular edge and an outer annular edge, each of the plurality of slots extending only partway circumferentially around the plurality of brim formers and radially outward away from the plurality of brim formers to cause the adjustment plate to move each of the brim formers toward and away from one another (by moving the pocket cassette toward and away which carry the rollers) [Fig. 2-4 #38; 0039] upon rotation of the adjustment plate (as it is understood that the cammed plate is what rotates) [0016; 0018; 0043]. The alignment system of PHIL uses a linear slide coupled to each brim former [Fig. 4 #39; 0039] PHIL is beneficial as it allows for adjustment of the rollers while the machine is in operation [0009].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the adjustment mechanism of GER/ARE/GYS prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 14, GER/ARE/PHIL teach 13 and PHIL further teaches the adjustment plate is mounted to a fixed portion (mounting post which support the pocket cassettes which is mounted to the cam plate using roller bearing pins) [Fig. 3 #36; 0039] of the brim-forming machine for rotation relative to the fixed portion to move simultaneously each brim former radially inward and outward along the linear slides toward and away from one another [0039; see claim 13].

As for claim 15, GER/ARE/PHIL teach claim 14 and PHIL further teaches an adjustment plate (a cammed plate) [Fig. 2 #33; 0037] is formed to include a plurality of slots (semi-circular openings) [Fig. 3 #45; 0037] arranged between an inner annular edge and an outer annular edge, each of the plurality of slots extending only partway circumferentially around the plurality of brim formers and radially outward away from the plurality of brim formers to cause the adjustment plate to move each of the brim formers toward and away from one another upon rotation of the adjustment plate (as it is understood that the cammed plate is what moves) [0016; 0018; 0043]. PHIL is beneficial as it allows for adjustment of the rollers while the machine is in operation [0009].


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 3,676,543) hereinafter GER in view of Arends et al (US 4,391,768) hereinafter ARE, Rupkalvis et al (US 2018/0266608) hereinafter RUP, and Gysi et al (US 2008/0022632) hereinafter GYS as applied to claim 2 and further in view of Phillips et al (US 2005/0013894) hereinafter PHIL. 
As for claim 6, it is the Examiner’s position that GER/ARE/RUP/GYS substantially teach the linear slide and adjustment plate. Should the Applicant disagree:
PHIL teaches a brim-forming machine (a lip rolling machine) [Abstract] which includes features to align the formers (curling screws) [Abstract; 0012-114]. In which an adjustment plate (a cammed plate) [Fig. 2 #33; 0037] is formed to include a plurality of slots (semi-circular openings) [Fig. 3 #45; 0037] arranged between an inner annular edge and an outer annular edge, each of the plurality of slots extending only partway circumferentially around the plurality of brim formers and radially outward away from the plurality of brim formers to cause the adjustment plate to move each of the brim formers toward and away from one another (by moving the pocket cassette toward and away which carry the rollers) [Fig. 2-4 #38; 0039] upon rotation of the adjustment plate (as it is understood that the cammed plate is what rotates) [0016; 0018; 0043]. The alignment system of PHIL uses a linear slide coupled to each brim former [Fig. 4 #39; 0039] PHIL is beneficial as it allows for adjustment of the rollers while the machine is in operation [0009].

prima facie obvious [see e.g. MPEP 2143(I)(B)]. 

As the linear slides are understood to be coupled to a drives through the slidable pocket cassettes [PHIL: 0016; 0018] and as GYS teaches a drive used in molding which is a servo drive [0004], it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the drive motor with a servo as this would have been a simple substitution of drives. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 7, GER/ARE/RUP/GYS/PHIL teach claim 6 and PHIL further teaches an adjustment plate (a cammed plate) [Fig. 2 #33; 0037] is formed to include a plurality of slots (semi-circular openings) [Fig. 3 #45; 0037] arranged between an inner annular edge and an outer annular edge, each of the plurality of slots extending only partway circumferentially around the plurality of brim formers and radially outward away from the plurality of brim formers to cause the adjustment plate to move each of the brim formers toward and away from one another upon rotation of the adjustment plate (as it is understood that the cammed plate is what moves) [0016; 0018; 0043]. PHIL is beneficial as it allows for adjustment of the rollers while the machine is in operation [0009].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712